NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                        is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                          05-7013

                                  WILLIAM F. MORRIS,

                                                               Claimant- Appellant,

                                              v.

                 R. JAMES NICHOLSON , Secretary of Veterans Affairs,

                                                               Respondent-Appellee.

                          ___________________________

                          DECIDED: February 15, 2005
                          ___________________________


Before LOURIE, Circuit Judge, PLAGER, Senior Circuit Judge, and DYK, Circuit Judge.

PER CURIAM.

      Appellant William F. Morris (“Morris”) appeals from the decision of the Court of

Appeals for Veterans Claims (“Veterans’ Court”), which affirmed the decision of the

Board of Veterans Appeals (“Board”) dismissing his claim that a prior Board decision

contained clear and unmistakable error; denied his petition for a writ of mandamus; and

dismissed his claim for damages. We affirm.

                                   BACKGROUND

      Morris served in the United States Army from 1966 to 1969. He received a

gunshot wound during combat in Vietnam and in November 1969 was awarded a 60%

disability rating for this wound by the Department of Veterans Affairs (“VA”). In 1988,

Morris filed a claim for Post-Traumatic Stress Disorder (“PTSD”), which was allowed
with a 10% disability rating. The disability rating on the PTSD was later increased to

30%.

       Dissatisfied with the VA’s decision, Morris filed an appeal to the Board. Morris

requested a higher disability rating for his gunshot wound and for his PTSD claim. He

also filed additional claims for a lumber-spine condition and a knee condition. Finally,

he requested a rating of total disability based on individual unemployability (“TDIU”).

The Board’s 1991 decision rejected all of his new claims and declined to increase his

disability rating. Morris then filed an appeal with the Veterans’ Court. The Veterans’

Court affirmed the Board in a decision issued in 1992.

       In 1999, Morris filed a motion for revision of the 1991 decision with the Board.

The Board denied the motion on the basis that Morris failed to meet threshold pleading

requirements for clear and unmistakable error. On appeal to the Veterans’ Court, the

court vacated the Board decision and dismissed the action for lack of jurisdiction based

on 38 C.F.R. § 20.1400(b), which states that final Board decisions on an issue are not

subject to revision on grounds of clear and unmistakable error if they have been

appealed to, and been decided by, a court of competent jurisdiction. The Veterans’

Court ruled that, since it affirmed the Board’s 1991 decision, that decision was no longer

subject to Board revision.

       Morris appealed the Veterans’ Court decision to this court.        We summarily

affirmed the Veterans’ Court in an unpublished decision. Morris v. Principi, 12 Fed.

Appx. 949 (Fed. Cir. 2001). Thereafter, apparently to conform its ground for decision to

the Veterans’ Court’s ground for affirmance, the Board issued a new decision in 2002,

holding that it lacked jurisdiction under 38 C.F.R. § 20.1400(b). Morris appealed the




05-7013                                    2
Board’s dismissal to the Veterans’ Court, and raised additional claims not raised before

the Board, including, inter alia, a claim that he was entitled to an earlier effective date

for his TDIU,1 violation of the right to privacy, and a claim for $1,500,000 in damages.

Morris also petitioned for a writ of mandamus seeking relief from the government’s

recoupment of an overpayment of $8,857.36 concerning the concurrent receipt of

Survivors’ and Dependants’ Education Assistance Program (“DEA”) benefits and TDIU

compensation benefits. The Veterans’ Court affirmed the Board’s dismissal, refused to

consider the new claims, and denied the request for a writ of mandamus, finding that

mandamus was not warranted both because Morris had not demonstrated that the

recoupment was improper and because Morris had alternative avenues for challenging

the VA’s recoupment decision.

       Morris appeals to this court. We have jurisdiction pursuant to 38 U.S.C. § 7292.

                                      DISCUSSION

       Our review of the Veterans’ Court is limited by statute. Except to the extent that

an appeal presents a constitutional issue, we “may not review (A) a challenge to a

factual determination, or (B) a challenge to a law or regulation as applied to the facts of

a particular case.” 38 U.S.C. § 7292(d) (2000).

                                             I

       The first issue before us is whether the Veterans’ Court properly affirmed the

Board’s dismissal of the appeal. The Veterans’ Court affirmed the dismissal on the

basis of 38 C.F.R. § 20.1400(b)(1), which states:




       1
              At some point, for reasons not clear from the record, the VA awarded
Morris a service connection for TDIU, made retroactively effective to 1993.


05-7013                                    3
      (b) All final Board decisions are subject to revision [for clear and
      unmistakable error] . . . except:
      (1) Decisions on issues which have been appealed to and decided by a
      court of competent jurisdiction . . . .

      We upheld the validity of this regulation in Disabled American Veterans v. Gober,

234 F.3d 682, 693 (Fed. Cir. 2000).        The Veterans’ Court is clearly a “court of

competent jurisdiction” under the regulation. The Board correctly held that it did not

have jurisdiction to review a decision that had been appealed to and decided by the

Veterans’ Court. The legal basis for the Veterans’ Court’s affirmance contains no error.

                                            II

      The Veterans’ Court held that Morris raised additional issues on appeal that had

not been raised before the Board, and refused to consider them. These issues were: A

claim for earlier effective date for TDIU; a left knee disability; and back, hypertension,

neck, and neurological disabilities. We can find no error in the Veterans’ Court’s refusal

to consider these claims. 38 U.S.C. § 7252 (2000) (“Review in the Court shall be on the

record of proceedings before the Secretary and the Board.”).

      Morris also sought $1.5 million in damages. The Veterans’ Court held that its

jurisdiction was limited by statute to the review of Board decisions and did not have the

additional power to separately award monetary damages.          We find no error in the

dismissal of the claim for $1.5 million in damages.

                                            III

      The Veterans’ Court also denied Morris’ petition for writ of mandamus concerning

the VA’s recoupment of an alleged overpayment of $8,857.36 concerning concurrent

receipt of DEA benefits and TDIU compensation. The Veterans’ Court held that it had

power to grant mandamus but that Morris had shown neither a clear and indisputable



05-7013                                    4
right to the writ nor that he lacked alternative avenues for relief. We can find no legal

error in the Veterans’ Court’s decision on this issue. We must therefore affirm the

Veterans’ Court’s denial of the petition.

                                             IV

       Finally, Morris argues that the VA breached his right to privacy, in violation of the

Fourth Amendment. The Veterans’ Court found that the VA did release information to a

third party, apparently without authorization, but that it did not have jurisdiction to

entertain a civil claim for damages arising from the release. [ra7] We agree with the

Veterans’ Court that Morris cannot litigate a claim for damages predicated upon

constitutional violations in the Veterans’ Court. See 38 U.S.C. § 7252 (jurisdiction of

Veterans’ Court is to review Board decisions).

       We have reviewed Morris’ remaining claims and find them to be without merit.

                                      CONCLUSION

       For the foregoing reasons, the decision of the Veterans’ Court is affirmed.

                                            COSTS

       No costs.




05-7013                                      5